Case 3:20-cv-08123-JJT Document 44-1 Filed 12/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

BRIAN ERSKINE Cause No.: CV-20-08123-PCT-JJT
Plaintiff/Petitioner | Hearing Date:

vs.

FORREST FENN DECLARATION OF SERVICE OF:

Defendant/Respondent | NOTICE OF MOTION TO SUBSTITUTE PARTY BY F.R.C.P.
25(A)(1); MOTION TO SUBSTITUTE PARTY BY F.R.C.P. *"
RULE) 25(A)(1); PROPOSED ORDER GRANTING
SUBSTITION OF PARTY; EXHIBITS

The undersigned hereby declares: That s(he) is now and at all times herein mentioned, a citizen of the United States
and over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled
action, has the authority to serve pleadings in the State named below, and is competent to be a witness therein.

Documents came to hand onthe __/'7 day of (OE© __, 20 Bat f74So'clock_M
On the date and time of JZL 21 feo Zo (w Jl PS, at the address of 803 Calle Romolo, Sante Fe,
Santa Fe County, NM 87505, the undersigned served the above described documents upon: ZOE FENN OLD

Personal Service
by then and there personally delivering A true and correct copy(ies) thereof.

 

Physical description

[_] Substituted / Residential Service
by then and there personally delivering __ true and correct copy(ies) thereof, by then presenting to and
leaving the same with

 

Name of Person Receiving Documents and Their Relationship to Person Served

 

Physical description

a person of suitable age and discretion who stated the above address to be the residence and usual place of
abode of themselves and the subject(s) and/or subject's legal representative listed above.

 

 

 

 

COMMENTS
DATED this day of 20 . J?
SY ttwtntor’ Zoe NM. Sper (E6666 ALL BL
—Erocoes-Server-Hiame_ Reg. State, County and ID# Signature
DETY Le
‘E oot
_gerr® cons
~ . c “
ceo

ORIGINAL PROOF OF SERVICE
Ref #: REF-7017972

&% ABC Legal Services, Inc Page 1 of 1 Tracking #; 0061817410
"= 633 YESLER WAY
SEATTLE, WA 98104

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-08123-JJT Document 44-1 Filed 12/31/20 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

BRIAN ERSKINE Cause No.: CV-20-08123-PCT-JJT
Plaintiff/Petitioner | Hearing Date:

vs.

FORREST FENN DECLARATION OF NON-SERVICE OF:

Defendant/Respondent | NOTICE OF MOTION TO SUBSTITUTE PARTY BY F.R.C.P.
25(A)(1); MOTION TO SUBSTITUTE PARTY BY F.R.C.P. *"
RULE) 25(A)(1); PROPOSED ORDER GRANTING
SUBSTITION OF PARTY; EXHIBITS

The undersigned hereby declares: That s(he) is now and at all times herein mentioned, a citizen of the United States
and over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled
action, has the authority to serve pleadings in the State named below, and is competent to be a witness therein.

Documents came tohandonthe__—s dayof__ Ci 20S aatt__—so’'clock __ M..

On the date and time of at the address of 803 Calle Romolo, Sante Fe,
Santa Fe County, NM 87505, the undersigned attempted to serve the above described documents upon: ZOE FENN
OLD

The undersigned diligently searched the local area described as:

 

Cities and/or Counties Searched

for defendant and was unable to find defendant for process service at this time. The following attempts and resources
used for this search are described below:

 

 

 

 

 

 

 

 

 

Date Time Address Remarks
COMMENTS

DATED this day of 20

Process Server Name Reg. State, County and ID# Signature

ORIGINAL PROOF OF NON SERVICE
Ref #: REF-7017972
&% ABC Legal Services, Inc Page 1 of1 Tracking #: 0061817411

SEATTLE, WA 98 MA

SEATTLE, WA 98104

 
